DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No Claims have been amended. Claim 16 remains cancelled. Claims 1-15 and 17-21 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk-Levin et al. (US Publication No. 2017/0357592 -- "Tarasuk") in view of Agesen (US Publication No. 2010/0088474 -- "Agesen") and in further view of Dong et al. (US Publication No. 2018/0136971 – “Dong”).

Regarding claim 7, Tarasuk teaches A system for de-duplicating one or more memory pages comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Tarasuk paragraph [0003], One technique for reducing the amount of system memory allocated among virtual machines is to implement a memory sharing scheme. In one approach, system memory is conserved by eliminating duplicate copies of memory pages. Tarasuk paragraph [0004], a computer includes a hardware platform having a central processing unit (CPU) and a system memory. The computer further includes virtualization software executing on the hardware platform that supports execution of a plurality of virtualized computing instances. The virtualization software is configured to identify duplicate memory pages in the system memory. Memory pages are scanned to determine duplicates. Tarasuk paragraph [0005], Further embodiments include a non-transitory computer-readable storage medium comprising instructions that cause a computer system to carry out the above method) determining, by a hypervisor, that a second memory page is a duplicate of a first memory page; (Tarasuk paragraph [0004], a computer includes a hardware platform having a central processing unit (CPU) and a system memory. The computer further includes virtualization software executing on the hardware platform that supports execution of a plurality of virtualized computing instances. The virtualization software is configured to identify duplicate memory pages in the system memory. Memory pages are scanned to determine duplicates) determining whether the first memory page matches the second memory page after write protecting the first memory page; in response to a determination that the first memory page matches the second memory page, deduplicating, by the hypervisor, the first and second memory pages (Tarasuk paragraph [0023], For each candidate page, paging subsystem 130 computes a hash value based on its content. Paging subsystem 130 then uses the hash value as a key to look-up a hash table 220, in which each entry records a hash value and the MPN of a shared page. Hash table 220 can include a hierarchy of one or more tables. If the hash value matches an existing entry, paging subsystem 130 performs a full bit-by-bit comparison of the page contents between the candidate page and the shared page to exclude a false match. After a successful content match, paging subsystem 130 changes the guest-physical to host-physical mapping (e.g., PPN-to-MPN mapping in PPN-MPN map 216) of the candidate page to the shared page and flushes any previous mappings from TLB 120 and page tables 212. The duplicate pages are matched and compared to eliminate false matches. If the pages match, the second page is deduplicated and flushed into a "shared page" to eliminate the duplication).
Tarasuk does not teach in response to the determination that the second memory page is the duplicate of the first memory page, write protecting the first memory page; in response to a determination that the first memory page does not match the second memory page, reversing, by the hypervisor, the write protection applied on the first memory page.
 the second memory page is the duplicate of the first memory page, write protecting the first memory page; (Agesen paragraph [0026], In one embodiment of the present invention, a pattern matcher is implemented to recognize the page zeroing code in a Guest Operating System (or, more generally, the code that writes at least a portion of a memory content of interest). This code is intercepted or interposed upon when it attempts to write to a shared page. As will be described in more detail below with respect to an embodiment of the present invention, because shared pages are write protected, any attempt to write to them will result in a page fault that can be used as a trigger for determining whether the Guest OS is about to execute the page zeroing code. The "shared" page in this operating system is write-protected. In this case, a shared page refers to the original page (i.e., memory page one) that is duplicated content-wise in a separate page).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk with those of Agesen. Agesen teaches write protecting a first memory page after determining there is a second memory page that is a duplicate of said page, which provides the system with a reliable source of recovery in the event of failure, as well as a method of maintaining a shared page or sharing arrangement as described in Agesen (Agesen paragraph [0025-0026], a person of skill in the art will be able to apply the same principles to maintain or establish sharing, in certain circumstances, for memory pages having any common content. The content of the memory pages for which this invention is used to maintain and/or establish a sharing arrangement may be referred to as a “content of interest,” a “common content”, a “repeated content” or a “duplicated content.” [0026] In one embodiment of the present invention, a pattern matcher is implemented to recognize the page zeroing code in a Guest Operating System (or, more generally, the code that writes at least a portion of a memory content of interest). This code is intercepted or interposed upon when it attempts to write to a shared page. As will be described in more detail below with respect to an embodiment of the present invention, because shared pages are write protected, any attempt to write to them will result in a page fault that can be used as a trigger for determining whether the Guest OS is about to execute the page zeroing code. Alternate embodiments will also be described).

Tarasuk in view of Agesen does not teach in response to a determination that the first memory page does not match the second memory page, reversing, by the hypervisor, the write protection applied on the first memory page.
However, Dong teaches in response to a determination that the first memory page does not match the second memory page, reversing, by the hypervisor, the write protection applied on the first memory page (Dong paragraph [0023], FIG. 2 illustrates an example workload pattern 200. In some examples, workload pattern 200 may be based on collecting a writable (memory) working-set pattern using a log-dirty mode to track a number of dirty memory pages over a given time. The use of the log-dirty mode may be used to track dirty pages during a previous iteration that may occur during a live VM migration. In other words, as dirty pages are being copied from a source node to a destination node, new dirty pages generated during this period or iteration may be generated. The log-dirty mode may set write-protection to memory pages for the VM and set a data structure (e.g., a bitmap, hash table, log buffer or page modification logging) to indicate a dirty status of a given memory page at a time of fault (e.g., VM exit in system virtualization), when the VM writes to the given memory page. Following the write to the given memory page, the write-protection is removed for the given memory page. The data structure may be checked periodically (e.g., every 10 milliseconds) to determine a total number of dirty pages. When a second page is generated and does not match the original page, the write protection can be removed from that page).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk with those of Agesen with those of Dong. Dong teaches removing write protection when the comparison between two separate pages is not identical, which can help the system minimize the processing requirements by only adding write protection to critical pages that are expected to not be modified (Dong paragraph [0023-0024], FIG. 2 illustrates an example workload pattern 200. In some examples, workload pattern 200 may be based on collecting a writable (memory) working-set pattern using a log-dirty mode to track a number of dirty memory pages over a given time. The use of the log-dirty mode may be used to track dirty pages during a previous iteration that may occur during a live VM migration. In other words, as dirty pages are being copied from a source node to a destination node, new dirty pages generated during this period or iteration may be generated. The log-dirty mode may set write-protection to memory pages for the VM and set a data structure (e.g., a bitmap, hash table, log buffer or page modification logging) to indicate a dirty status of a given memory page at a time of fault (e.g., VM exit in system virtualization), when the VM writes to the given memory page. Following the write to the given memory page, the write-protection is removed for the given memory page. The data structure may be checked periodically (e.g., every 10 milliseconds) to determine a total number of dirty pages. [0024] In some examples, as shown in FIG. 2 for workload pattern 200, following an initial burst in the number of dirty memory pages at the start, the rate of dirty memory page generation somewhat levels off. According to some examples, the generation of dirty memory pages by a workload pattern such a workload pattern 200 may be described using example equation 1: D=f(t) (1)).

Claims 1 and 18 are the corresponding method and computer-readable medium claims to system claim 7. They are rejected with the same references and rationale.

Regarding claim 8, Tarasuk in view of Agesen in further view of Dong teaches The system of claim 7, wherein the write protecting the first memory page includes indicating that the first memory page is read-only (Tarasuk paragraph [0024], In an embodiment, a write trace is implemented by manipulating protection field(s) in PTE(s), such as setting a write-protection field 228 in each PTE 215 referencing the traced page. MMU 118 will trigger a page fault during address translation when reaching a PTE that is marked read-only (write protected). The write protection consists of making the memory page in question a read-only page).

Regarding claim 9, Tarasuk in view of Agesen in further view of Dong teaches The system of claim 7, wherein the write protecting the first memory page includes indicating that the first memory page is readable-and-executable only (Tarasuk paragraph [0024], A write trace is configured to cause a minor page fault when a write operation targets the traced page. In an embodiment, a write trace is implemented by manipulating protection field(s) in PTE(s), such as setting a write-protection field 228 in each PTE 215 referencing the traced page. MMU 118 will trigger a page fault during address translation when reaching a PTE that is marked read-only (write protected). The page is marked as read-only to indicate write protection).

Regarding claim 17, Tarasuk in view of Agesen in further view of Dong teaches The system of claim 7, wherein the deduplication module receives a list of read-only memory page hints from a guest, the first memory page being specified in the list (Tarasuk paragraph [0024], In response to a triggered write trace by a context, page fault handler 226 creates a private copy of the shared page for use by the writing VM. For example, page fault handler 226 can obtain the PPN mapped to the VPN that triggered the write trace (e.g., by walking guest page tables 204 in case of software MMU with shadow page tables), remap the PPN to the MPN of the private page copy, flush any previous mappings from TLB 120/page tables 212, and create a new PTE in page tables 212 that maps the VPN to the MPN of the private page copy. The shared page can continue to be shared among other VM(s) that are not writing to the shared page. When using hardware MMU virtualization, paging subsystem 130 can directly obtain the PPN where the page fault occurred, obviating the need for a guest page walk. A list of write protected memory pages are received from a guest to create a list of PTE mappings).


Claims 2-3, 10-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk in view of Agesen in further view of Dong as applied to claim 7 above, and further in view of Kumar et al. (US Publication No. 2016/0179370 -- "Kumar").

Regarding claim 10, Tarasuk in view of Agesen in further view of Dong and further in view of Kumar teaches The system of claim 7, further comprising: in response to the determination that the second memory page is the duplicate of the first memory page, determining whether the second memory page is write protected (Kumar paragraph [0024], In some configurations, the memory may be segmented into chunks of memory pages. As an example, if the chunk size is sixteen memory pages, then the first portion of the memory might include two memory pages and the second portion of the memory might include fourteen memory pages. The first portion may include a first memory page that contains data requested to be stored and the second page may include a copy of the data requested to be stored (e.g., one page has a duplicate page). The second portion of the memory might include thirteen data pages that may be protected using one parity page (e.g., a fourteen page RAID group). Other sizes for the different portions might be selected. Since most of the writes may be to memory pages that are associated with the first portion and have duplicates, the average number of additional memory accesses per write in the fault-protection mechanism described herein may be one (e.g., the write of the data to the duplicate page), instead of three or more memory accesses that might be used if a RAID memory mechanism protected the entire memory. Similarly, the storage overhead for the fault-protection mechanism to protect the memory may be less since the entire memory is not duplicated (e.g., less than 20% as compared to up to 100% used for duplicating the entire memory). The second memory page, which is a duplicate memory page, is analyzed for write protection to be applied. If the write protection is not applied, it is then added to the memory page to prevent additional modification to the memory page).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasu1k, Agesen and Dong with those of Kumar. Kumar teaches write protecting a second memory page after determining that it is a duplicate page without write protection. This is an obvious improvement as the duplicate page should not be modified after determining that it is a duplicate page so that it will not be changed or modified for future use, such as using it as a shared page to be merged, or using it as a back-up page for the primary memory page one (Kumar paragraph [0008], In another example, a computer-readable storage medium is described. The computer-readable storage medium comprises computer-executable instructions stored thereon which, in response to execution by a computer, cause the computer to determine whether a memory request is a write request to write to at least one of a first portion of one or more memories that is protected by a duplicate memory mechanism or a second portion of one or more memories that is protected by a second memory mechanism. In response to0 the write request that requests to write to the first portion, data may be written to the first portion of the one or more memories and written to another memory based at least in part on the duplicate memory mechanism. In response to the write request being a request to write to the second portion, the write may be performed to the second portion using the second memory mechanism. Also see Kumar paragraph [0018], technologies used to reduce memory overhead associated with accessing memory that is protected by a fault-protection mechanism. According to some examples, a number of write accesses to the memory may be reduced and/or an amount of memory used in the fault protection mechanism may be reduced as compared to some other fault-protection mechanisms).

Regarding claim 11, Tarasuk in view of Agesen in further view of Dong and further in view of Kumar teaches The system of claim 10, further comprising: in response to a determination that the second memory page is not write protected,  write protecting the second memory page (Kumar paragraph [0024], In some configurations, the memory may be segmented into chunks of memory pages. As an example, if the chunk size is sixteen memory pages, then the first portion of the memory might include two memory pages and the second portion of the memory might include fourteen memory pages. The first portion may include a first memory page that contains data requested to be stored and the second page may include a copy of the data requested to be stored (e.g., one page has a duplicate page). The second portion of the memory might include thirteen data pages that may be protected using one parity page (e.g., a fourteen page RAID group). Other sizes for the different portions might be selected. Since most of the writes may be to memory pages that are associated with the first portion and have duplicates, the average number of additional memory accesses per write in the fault-protection mechanism described herein may be one (e.g., the write of the data to the duplicate page), instead of three or more memory accesses that might be used if a RAID memory mechanism protected the entire memory. Similarly, the storage overhead for the fault-protection mechanism to protect the memory may be less since the entire memory is not duplicated (e.g., less than 20% as compared to up to 100% used for duplicating the entire memory). The second memory page, which is a duplicate memory page, is analyzed for write protection to be applied. If the write protection is not applied, it is then added to the memory page to prevent additional modification to the memory page).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk, Agesen and Dong with those of Kumar. Kumar teaches write protecting a second memory page after determining that it is a duplicate page without write protection. This is an obvious improvement as the duplicate page should not be modified after determining that it is a duplicate page so that it will not be changed or modified for future use, such as using it as a shared page to be merged, or using it as a In another example, a computer-readable storage medium is described. The computer-readable storage medium comprises computer-executable instructions stored thereon which, in response to execution by a computer, cause the computer to determine whether a memory request is a write request to write to at least one of a first portion of one or more memories that is protected by a duplicate memory mechanism or a second portion of one or more memories that is protected by a second memory mechanism. In response to the write request that requests to write to the first portion, data may be written to the first portion of the one or more memories and written to another memory based at least in part on the duplicate memory mechanism. In response to the write request being a request to write to the second portion, the write may be performed to the second portion using the second memory mechanism. Also see Kumar paragraph [0018], technologies used to reduce memory overhead associated with accessing memory that is protected by a fault-protection mechanism. According to some examples, a number of write accesses to the memory may be reduced and/or an amount of memory used in the fault protection mechanism may be reduced as compared to some other fault-protection mechanisms).

Claims 2 and 19 are the corresponding method and computer-readable medium claims to system claims 10 and 11. They are rejected with the same references and rationale.

The system of claim 11, further comprising in response to the determination that the first memory page does not match the second memory page, reversing the write protection applied on the second memory page (Dong paragraph [0023], FIG. 2 illustrates an example workload pattern 200. In some examples, workload pattern 200 may be based on collecting a writable (memory) working-set pattern using a log-dirty mode to track a number of dirty memory pages over a given time. The use of the log-dirty mode may be used to track dirty pages during a previous iteration that may occur during a live VM migration. In other words, as dirty pages are being copied from a source node to a destination node, new dirty pages generated during this period or iteration may be generated. The log-dirty mode may set write-protection to memory pages for the VM and set a data structure (e.g., a bitmap, hash table, log buffer or page modification logging) to indicate a dirty status of a given memory page at a time of fault (e.g., VM exit in system virtualization), when the VM writes to the given memory page. Following the write to the given memory page, the write-protection is removed for the given memory page. The data structure may be checked periodically (e.g., every 10 milliseconds) to determine a total number of dirty pages. When a second page is generated and does not match the original page, the write protection can be removed from that page).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk, Agesen and Dong with those of Kumar. Dong teaches removing write FIG. 2 illustrates an example workload pattern 200. In some examples, workload pattern 200 may be based on collecting a writable (memory) working-set pattern using a log-dirty mode to track a number of dirty memory pages over a given time. The use of the log-dirty mode may be used to track dirty pages during a previous iteration that may occur during a live VM migration. In other words, as dirty pages are being copied from a source node to a destination node, new dirty pages generated during this period or iteration may be generated. The log-dirty mode may set write-protection to memory pages for the VM and set a data structure (e.g., a bitmap, hash table, log buffer or page modification logging) to indicate a dirty status of a given memory page at a time of fault (e.g., VM exit in system virtualization), when the VM writes to the given memory page. Following the write to the given memory page, the write-protection is removed for the given memory page. The data structure may be checked periodically (e.g., every 10 milliseconds) to determine a total number of dirty pages. [0024] In some examples, as shown in FIG. 2 for workload pattern 200, following an initial burst in the number of dirty memory pages at the start, the rate of dirty memory page generation somewhat levels off. According to some examples, the generation of dirty memory pages by a workload pattern such a workload pattern 200 may be described using example equation 1: D=f(t) (1)).


.


Claims 4-6, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk in view of Agesen in further view of Dong as applied to claim 7 above, and further in view of Kumar et al. (US Publication No. 2017/0147224 -- "Kumar2017").

Regarding claim 13, Tarasuk in view of Agesen in further view of Dong and further in view of Kumar2017 teaches The system of claim 7, further comprising searching a data structure for a duplicate of the first memory page, wherein the data structure stores the second memory page (Kumar2017 Figure 4B; Kumar2017 paragraph [0009], FIG. 4B is a diagram illustrating data structures mapping between logical and real pages before and after deduplication according to FIG. 4A. Also see Kumar2017 paragraph [0044], FIG. 4B illustrates, in table form, what happens before deduplication and after deduplication according to FIG. 4A. In some embodiments, each of the tables 420 and 422 represents a data structure (e.g., hypervisor logical memory map, which includes a mapping between LPAR memory pages and physical pages) that a hypervisor may utilize to determine which pages are duplicates (i.e., the same) and where to change a mapping for a unit of data for affinity purposes. The tables 420 and 422 may be illustrative of the deduplication operation that occurred in FIG. 4A. Each of the tables 420 and 422 includes a “logical” address field, a “real” address field, a CKsum (i.e., checksum) field, and a “page type” field).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk, Agesen and Dong with those of Kumar2017. Kumar2017 teaches having a specific data structure for the searching of duplicate pages, which allows the system to more readily identify duplicates as well as compare further such as for hash keys to identify if they match entirely or not (Kumar2017 paragraphs [0044-0045], Each of the tables 420 and 422 includes a “logical” address field, a “real” address field, a CKsum (i.e., checksum) field, and a “page type” field. In some embodiments for address translation, addresses may be translated from an effective address to a virtual address, and from a virtual address to a real address. Accordingly, pointers for a given segment table entry (STE) or page table entry (PTE) may be stored in an STE or PTE in order to map an effective address to a virtual address or a virtual address to a real address respectively. In some embodiments, every time an LPAR requests a memory page, logical addresses may be directly translated to a corresponding physical memory page. In these embodiments, a pointer for a given entry may be stored in a hypervisor logical memory map in order to map a logical address to a real address. [0045] A checksum is a set of bit values that are utilized to identify data content for deduplication purposes).

Claim 4 is the corresponding method claim to system claim 13. It is rejected with the same references and rationale.

Regarding claim 14, Tarasuk in view of Agesen in further view of Dong and further in view of Kumar2017 teaches The system of claim 13, further comprising: receiving an indication that the second memory page will not be modified by a guest for a period of time (Agesen claim 11, In a system comprising virtualization logic and a virtual machine (VM) running Guest code, a method of sharing memory pages in the virtualized system comprising: monitoring the Guest code; determining whether a portion of the Guest code is to be executed identically or not; if it is determined that the Guest code portion is not to be executed identically, then: executing alternate code in place of the determined Guest code portion; and continuing execution of the Guest code from a point within the Guest code subsequent to a location of the non-identically executed Guest code portion, wherein determining whether the Guest code portion is to be executed identically or not is a function of at least one of: contents of a target memory page; and a sharing state of the target memory page. The guest will not modify the page for a given period of time by the guest if the portion of guest code is not selected for execution).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tarasuk, Agesen and Dong with those of Kumar2017. Agesen teaches informing the module that the second page will not be modified for a given period of time, which allows the system to perform certain actions it otherwise couldn't if the page could be modified at any given time, i.e., moving the page to a new location (Agesen claim 11, In a system comprising virtualization logic and a virtual machine (VM) running Guest code, a method of sharing memory pages in the virtualized system comprising: monitoring the Guest code; determining whether a portion of the Guest code is to be executed identically or not; if it is determined that the Guest code portion is not to be executed identically, then: executing alternate code in place of the determined Guest code portion; and continuing execution of the Guest code from a point within the Guest code subsequent to a location of the non-identically executed Guest code portion, wherein determining whether the Guest code portion is to be executed identically or not is a function of at least one of: contents of a target memory page; and a sharing state of the target memory page).

Claim 5 is the corresponding method claim to system claim 14. It is rejected with the same references and rationale.

Regarding claim 15, Tarasuk in view of Agesen in further view of Dong and further in view of Kumar2017 teaches The system of claim 14, wherein the deduplication module inserts the second memory page into the data structure if the data structure does not store a duplicate of the second memory page (Tarasuk paragraph [0030], At step 304, hypervisor 116 shares a memory page of the duplicate memory pages among VMs 120. In an embodiment, at step 306, paging subsystem 130 shares a memory page by re-mapping PPNs of the duplicate pages to the MPN of the shared memory page. At step 308, paging subsystem 130 also marks the shared memory page as COW. As a result, VPNs used by processes executing within VMs 120 that previously translated to multiple different MPNs of the duplicate memory pages now translate to the MPN of the shared memory page. Also, if any process within a VM 120 attempts to write to the shared memory page, paging subsystem 130 creates a private copy of the shared memory page for use by the writing process. The duplicated page will be shared into a data structure if it is not presently stored there).

Claim 6 is the corresponding method claim to system claim 15. It is rejected with the same references and rationale. Furthermore, claim 21 is the corresponding non-transitory computer readable medium claim of system claims 13-15. It is also rejected with the same references and rationale.

Response to Arguments
Applicant's arguments filed August 16th, 2021 have been fully considered but they are not persuasive.

Applicant argues:
“The combination of Tarasuk, Agesen, and Dong does not render claim 1 obvious because the combination does not teach or suggest “in response to the determination that the second memory page is the duplicate of the first memory page, write protecting the first memory page” as recited in the claim. For this feature, the Action cites to Agesen. The cited portions of Agesen state that “shared memory pages are write protected.” However, nowhere do the cited portions of Agesen teach that the shared memory pages are write protected “in response to” a determination that they are duplicate memory pages. At best, Agesen merely teaches that shared memory pages are write protected. Even assuming, for the sake of argument, that Agesen’s shared memory pages were duplicate pages that still would not teach the language recited in the claim. The Action has not identified where in Agesen the shared memory pages because write protected because they were determined to be duplicates.”

Examiner respectfully disagrees. The examiner notes that the original limitation containing the determination of the second memory page being a duplicate of a first memory page (by the hypervisor) is taught by the Tarasuk reference. The Agesen reference then modifies the Tarasuk reference to teach the write protection of a first memory page when the determination has been made. However, the original determination of the page being a duplicate is taught by Tarasuk, see determining, by a hypervisor, that a second memory page is a duplicate of a first memory page; (Tarasuk paragraph [0004], a computer includes a hardware platform having a central processing unit (CPU) and a system memory. The computer further includes virtualization software executing on the hardware platform that supports execution of a plurality of virtualized computing instances. The virtualization software is configured to identify duplicate memory pages in the system memory. Memory pages are scanned to determine duplicates). The bolded claim language has been adjusted to add clarity to the claim citations. In further detail, the Tarasuk reference teachings identifying/determining when memory pages are duplicates of each other, while Agesen uses the determined fact of duplicate pages as a method of write protecting the first memory page. For further information and detail regarding the duplicate memory pages in Agesen, the examiner notes that Agesen teaches that “shared” memory pages are identical memory pages (see Agesen paragraph [0006], U.S. Pat. No. 6,789,156 to Waldspurger for "Content-Based, Transparent Sharing of Memory Units," (hereafter "Waldspurger '156 patent" or "the '156 patent,") the entire contents of which is hereby incorporated by reference for all purposes, implements content-based identification of units of a data storage space that different contexts, e.g., different virtual machines, may be able to share. In the '156 patent, the demand on the system memory can be reduced by allowing one or more contexts to share a single copy of a page of memory when possible, but creating private copies of the page when necessary. Sharing may take place either intra-context or inter-context, or both. The '156 patent describes various ways to determine when two pages of memory are identical and could be shared between contexts. Agesen later notes that this process is another method of providing write protection to the shared memory page, see Agesen paragraph [0022], In general, and as background for descriptions of embodiments of the present invention to follow, a system in accordance with the teachings of the '156 patent marks or identifies one or more memory pages that are shared between contexts, either individually or as a group, in such a way that any attempt to write to those pages will be detected and the sharing can be terminated if needed. This is commonly known as "write protection." Agesen paragraph [0025] further discusses these topics as well). 



Applicant further argues:
“The proposed combination also does not teach or suggest “in response to the determination that the first memory page does not match the second memory page, reversing, by the hypervisor, the write protection applied on the first memory page.” For this feature, the Action cites to Dong. The cited portions of Dong state: “Following the write to the given memory page, the write-protection is removed for the given memory page.” Dong, [0023]. However, the Action provides no rationale for why a POSITA would seek to modify Agesen to remove Agesen’s write protection on shared pages. Agesen explicitly states that its write protection on shared memory pages is so that “any attempt to write to them will result in a page fault that can be used as a trigger for determining whether the Guest OS is about to execute the page zeroing code.” There is no reason provided by the Action as to why a POSITA would seek to remove the write protection on Agesen’s shared memory files, when there is a specific purpose for which Agesen write protects the shared memory files. The Action’s rationale for combining the references provides no explanation but rather includes copies of the cited portions of Agesen and Dong. This is not sufficient to meet the Action’s burden of showing obviousness. See MPEP 2144 (“Simply stating the principle (e.g., "art recognized equivalent," "structural similarity") without providing an explanation of its applicability to the facts of the case at hand is generally not sufficient to establish a prima facie case of obviousness.”’

Examiner respectfully disagrees. The examiner notes that when examining the Agesen reference, it is clear that the cited portion refers to the process of write protecting the memory page, but only in the event that the first and second memory pages are duplicates of each other. In fact, Agesen explicitly states that the content of the memory pages for which the inventive concept of Agesen applies and corresponds to is only in the event of memory pages sharing the same content (see Agesen The content of the memory pages for which this invention is used to maintain and/or establish a sharing arrangement may be referred to as a "content of interest," a "common content", a "repeated content" or a "duplicated content."). Given that the write protection is reversed in the event that the first and second memory pages are determined to not be duplicates, the examiner does not agree with the assertion that the teachings and motivation for the Dong reference are incompatible and teaching against Agesen.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136         
        
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136